Kane, J.
Appeal from an order of the Supreme Court (Conway, J.), entered July 8, 1986 in Albany County, which partially granted plaintiffs motion for ancillary relief.
The facts underlying this case are detailed in our prior decision in this matter (106 AD2d 53, appeal dismissed 65 NY2d 847). Therein, this court declared, inter alia, that the 1983 fee schedule established by respondent was invalid. Subsequently, members of plaintiff who paid fees pursuant to this invalid regulation sought a refund of their moneys. When their requests were denied, plaintiff brought the instant motion for ancillary relief; i.e., in pertinent part, an order directing defendant to refund the fees paid pursuant to the invalid fee schedule. Supreme Court granted plaintiffs motion by ordering a refund. This appeal ensued.
We affirm. In Matter of Home Off. Reference Lab. v Axelrod (116 AD2d 858, 861, lv denied 68 NY2d 601), we determined that any fees premised on the 1983 fee schedule were void and that any parties who paid a fee pursuant to the 1983 fee schedule are entitled to a full refund of any such payment. Further, in the absence of any statutory authority requiring a stay, we reject defendant’s assertion that Supreme Court abused its discretion by not staying the proceedings.
Finally, we note that any issues concerning possible methods to be utilized by plaintiff to secure the refunds involve *890speculation of future events and, accordingly, are not properly before this court.
Order affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Harvey, JJ., concur.